Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	Applicant’s election without traverse of Group I, which corresponds to claims 1-8 in the reply filed on 12/28/2021 is acknowledged. Therefore, claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sakai et al. (US 2008/0303030; hereinafter Sakai).
Regarding claim 1, Sakai discloses, in fig. 13A, an array substrate, comprising: a substrate 1; a gate 2 disposed on the substrate 1; a gate insulation layer 3 disposed on the gate 2 and the substrate ; an active layer 4 disposed on a side of the gate insulation layer 3 away from the gate 2; a crystallization layer 501/502 disposed on a side of the active layer 4 away from the gate insulation layer 3 ([0140]); an oxide layer 1401/1402 disposed on two sides of each of the active layer 4 and the crystallization layer 501/502 ([0133]-[0134]); a source/drain metal layer 601/602 disposed over the gate 2 and the crystallization layer 501/502, wherein the source/drain metal layer 601/602 covers the oxide layer 1401/1402 and is provided with a through hole passing through the source/drain metal layer 601/602, the crystallization layer 501/502, and a part of the active layer 4: and a passivation layer 7 disposed over the source/drain metal layer 601/602 and the gate 2 and provided in the through hole.  
Regarding claim 2, Sakai discloses wherein material of the oxide layer 1401/1402 comprises silicon oxide ([0133]-[0134]).
Regarding claim 4, Sakai discloses wherein the source/drain metal layer is composed of three stacked metal layers, and specifically comprises: a first metal layer;  a second metal layer disposed on the first metal layer; and a third metal layer disposed on a side of the second metal layer away from the first metal layer ([0100]).
Regarding claim 5, Sakai discloses wherein the through hole is formed into a groove that is located at the active layer 4 and the crystallization layer 501/502 (fig. 13A).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2008/0303030) in view of Zhou et al. (US 2017/0154773; hereinafter Zhou, see IDS dated 09/25/2020).
Regarding claim 3, Sakai, in fig. 13A, discloses the crystallization layer 501/502 comprises polysilicon ([0140]) and material of the active layer 4 comprises polysilicon ([0124]).
	Sakai fails to disclose the crystallization layer 621/622 comprises polysilicon and boron.
However, Zhou discloses the crystallization layer 621/622 comprises polysilicon and boron (fig. 10 & [0080]). It would have been obvious to one of ordinary skill in the art to have a contact structures as taught by Zhou, since it has been held to be within the general skill of a 
Regarding claim 6, Zhou discloses wherein material of the passivation layer 8 comprises silicon oxide (fig. 10 & [0082]).
Regarding claim 7, Zhou discloses wherein material of each of the first metal layer and the third metal layer comprises molybdenum; and material of the second metal layer comprises aluminum (fig. 10 & [0081]).
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/DAVID VU/
Primary Examiner, Art Unit 2818